ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Albrecht (US 20050263514 A1) discloses, a welding-type power source that includes a power source housing and an engine arranged in the power source housing to supply electrical power.  An energy storage device is included that is in rechargeable association with the internal combustion engine and arranged to provide welding-type power for at least a given period. 
Matthews (US 20120074116 A1) discloses, an electric arc welder that includes an energy storage device and non-battery power source for the formation of an electric arc.  The welder also includes battery charging circuit that controls the charging of the energy storage device by the non-battery power source.  The non-battery power source can include an engine driven electric generator, power grid or a fuel cell.
Ulrich (US 20140263238 A1) discloses, a hybrid welding system is provided.  In one embodiment, the welding system includes an engine-driven generator, an energy storage device, a contactor, and a controller.  The controller may be configured to control delivery of weld power from the generator when a commanded output is below a threshold level, and from both the generator and the energy storage when the commanded output is above the threshold level.  Closing of the contactor enables the energy storage device to contribute to weld power during welding operations and to be charged by the generator output independent of charging between weld operations.  Additional hybrid welding systems and methods are also disclosed.

Vogel (US 20070181547 A1) discloses, a method and apparatus provides welding-type power and preferably includes a removable battery or other energy storage device, a converter connected to the battery, and a controller.  The controller may have a CV and/or a CSC and/or an AC weld control module, and/or an ac auxiliary control module.  The converter is a boost converter, a buck converter, a cuk converter, a forward converter, an inverter, a bridge converter, and/or a resonant converter.  The controller may include a battery charging control module, and may have one or more charging schedules, and/or data for stored charge, thermal information, expected life of the battery, maximum amp-hour charge for the battery, maximum charging current and/or feedback.  The battery charging schedules may include at least 3 phases, such as a phase of increasing voltage and a phase of decreasing current, a substantially constant power phase.  The controller can wirelessly provide data to a display or pda.  A generator may provide power to the battery, charger, and/or the weld.  It can include a vehicle and use its dc power system.


Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney William Collard on 11/05/2021. The application has been amended as follows:
In the Abstract:
In line 7, after “coupled to the intermediate circuit (13) by”, delete “means of”,
In line 11, delete “(Fig.)”.
The amendments above result in amended abstract to appear as (deletions strikethrough, and insertions underlined):
The invention relates to an energy supply system for a mobile resistance welding machine for flash-butt welding of track rails, comprising a combustion engine (1) coupled to a generator (2) as well as a charging device (5) for charging an energy store (7), wherein the energy store (7) is a buffer element of an intermediate circuit (13) to which a welding inverter (14) is connected. In 


In claim 1:
In line 11, after “charging device configured to charge said energy store”, insert “, wherein the charging device”, 
In line 14, after “the generator is connected and”, delete [[which]], and replace with “the island grid”,
In line 17, after “island grid”, insert “wherein the welding inverter is configured to supply electrical power to the flash-butt welding”.
The amendments above result in amended claim 1 to appear as (deletions strikethrough, and insertions underlined):
Claim 1 (Currently Amended): An energy supply system for a mobile resistance welding machine for flash-butt welding of track rails, comprising:
a combustion engine;
a generator;
a charging device;
an energy store;
an intermediate circuit;
a welding inverter;
a controlled power converter;
, wherein the charging device is connected to the generator, wherein the energy store is a buffer element of said intermediate circuit to which said welding inverter is connected, wherein the energy supply system comprises an island grid with further users to which the generator is connected and [[which]] the island grid is additionally coupled to the intermediate circuit by means of said controlled power converter configured to exchange energy between the intermediate circuit and the island grid, wherein the welding inverter is configured to supply electrical power to the flash-butt welding.
Cancel claims 9-10.

Reasons for Allowance
Allowance of claims 1-7, and 11-12 is indicated because the prior art of record (Albrecht in view of Beeson) do not disclose/suggest the combination of “a generator is connecting with a charging device such that the charging the device is configured to charge an energy store, wherein the energy store is a buffer element of an intermediate circuit that is connecting with a welding inverter so as the welding inverter is configured to supply electrical power for flash-butt welding, wherein the generator is also connecting with an island grid for further users, and the island grid is additionally connecting with the intermediate circuit via a controlled power converter such that the intermediate circuit and the island grid is configured to exchange energy” as cited in claim 1.
The prior art of record (Albrecht) do not disclose the combination of elements above. Albrecht discloses, a generator is connecting with the energy storage device, and the energy storage device is configured to supply power to the welding torch via a converter, wherein the 
Hence, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Albrecht), such as “a generator is connecting with a charging device such that the charging the device is configured to charge an energy store, wherein the energy store is a buffer element of an intermediate circuit that is connecting with a welding inverter so as the welding inverter is configured to supply electrical power for flash-butt welding, wherein the generator is also connecting with an island grid for further users, and the island grid is additionally connecting with the intermediate circuit via a controlled power converter such that the intermediate circuit and the island grid is configured to exchange energy”; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761